Citation Nr: 1114410	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from July 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2007, which granted service connection for bilateral hearing loss, and assigned a noncompensable rating.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is manifested by hearing loss corresponding to auditory acuity level II in the right ear and level IV in the left ear; his functional hearing is acceptable and the schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in February 2007, prior to the adjudication of the claim for service connection for the condition, the RO advised the claimant of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In correspondence dated in January 2008, he was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He did not allege any prejudice resulting from the delay in notification, in his later substantive appeal or otherwise.  

In an initial rating issue, the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a letter dated in January 2008, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records have been obtained.  All identified VA records have been obtained.  A VA examination was provided in March 2007.  That examination was based on relevant history and records review, and described the disabilities in sufficient detail for the Board to make an informed decision, as discussed below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since the last evaluations.  38 C.F.R. § 3.327(a).  The Veteran failed to report for a Board hearing scheduled in February 2011.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Compensable Rating-Bilateral Hearing Loss 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI.  38 C.F.R. § 4.85. 

On a VA authorized audiological evaluation in March 2007, the Veteran reported that his primary complaint was decreased hearing.  He did not use hearing aids.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
40
60
43
LEFT
35
45
60
75
54

Speech audiometry revealed speech recognition scores, using the Maryland CNC test, of 84 percent in the right ear and 76 percent in the left ear.  The examiner concluded that the Veteran had mild to moderate sensorineural hearing loss in both ears.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  Applying the findings of the above examinations to Table VI results in numeric designations of II in the right ear and IV in the left ear.  The numeric designations, applied to Table VII, warrant a noncompensable rating.  38 C.F.R. § 4.85, Code 6100.  Thus, the findings do not more closely approximate the criteria for a higher rating.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the sections of the examination report concerning functional impairment were left blank.  The Veteran in this case has not argued prejudice in failing to describe any functional effects; indeed, the Veteran has not himself alleged any functional impairment resulting from hearing loss.  

The Veteran's representative contends that there was error in the examination, in that speech discrimination scores were obtained using volumes of 75 decibels on the right and 80 decibels on the left, which, it is contended, are significant enough to demand comment from the examiner as to whether this is reflective of industrial loss, and to explain why two different levels were used.  The representative has not provided any competent evidence in support of his assertion.  The regulation requires that the Maryland CNC test, which is a "controlled" speech discrimination test, must be used.  38 C.F.R. § 4.85(a).  There is no regulatory requirement that the examiner explain the amplification he or she used in conducting the test.  

The use of the Maryland CNC speech discrimination test was "established by a regulation on the evaluation of hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study on hearing loss testing methods and assistive hearing devices that had been requested by Congress in 1984."  64 FR 25202 (May 11, 1999).  In 1999, the regulations were amended based on review studies carried out by the Veterans Health Administration's (VHA's) Audiology and Speech Pathology Service, which determined that certain patterns of hearing impairment cannot always be accurately assessed under 38 C.F.R. § 4.85, because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience.  Id.  

In the commentary prefacing the publication of the 1999 revisions, it was noted that "[t]o conduct a speech discrimination test in someone with hearing impairment, the sounds must be amplified sufficiently for the individual to hear the words.  The greater the dB threshold level, the higher the level of amplification that is needed.  Up to a 50 dB threshold level, amplification sufficient to conduct a speech discrimination test is feasible.  With, however, a 55 dB threshold level-the level at which speech becomes essentially inaudible-the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable."  64 FR 25202, 25203 (May 11, 1999).  Significantly, it must be noted that the amplification needed to conduct a speech discrimination test was not equated with the threshold level.  In other words, the fact that speech discrimination tests may be unreliable when the puretone threshold levels are 55 dB or above does not mean that amplification to 75 or 80 dB is excessive.  

The commentary further explained that VHA found that when specific patterns or levels of hearing impairment were present, "a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.  As a result, a new provision was added to allow evaluation of hearing impairment in those cases based on puretone average only.  See 38 C.F.R. § 4.86.  Not only does the Veteran's hearing impairment meet neither of the scenarios in that regulation, but rating his impairment based on puretone thresholds only would result in a lower numeric designation, i.e., a numeric designation of II in the right ear and III in the left ear, and, thus, a compensable evaluation would still not be warranted.  See 38 C.F.R. §§ 4.85(c), Table VIa, 4.86 (2010).  

Thus, given the presumed competence of the examiner, the Board finds that the Veteran has not raised a valid argument that the examiner failed to correctly conduct a valid CNC test, or that the amplification used is questionable.  

The Veteran has not described any functional limitations or inabilities resulting from his hearing loss.  He does not wear hearing aids.  The VA treatment records dated from 2005 to 2007 do not show treatment for, or complaints of, hearing loss, nor do they demonstrate any communication difficulties significant enough to be noted.  In particular, a psychiatry note dated in May 2007, though noting numerous physical and mental complaints and symptoms, did not note any hearing loss.  Speech was noted to be normal.  The physical problems irritating the Veteran did not include hearing loss.  

Moreover, the rating schedule provides for various compensable ratings for different levels of hearing impairment, but the Veteran's hearing loss does not meet the criteria.  The veteran has not contended, nor does the evidence otherwise suggest, that the rating criteria are inadequate to describe his hearing impairment, and, consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, he has not alleged any periods of hospitalization or interference with employment as a result, nor has he alleged functional impairment.  

Additionally, the evidence does not show that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, a question as to which of two evaluations to apply has not been presented, and the disability picture does not more nearly approximate the criteria required for a compensable rating.  38 C.F.R. § 4.7 (2010).  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


